 In the ,Mattel Of PINE BLUFF 'COTTON OIL MILLandLOCAL 265, INTER-NATIONAL BROTHERHOOD OF FIREMEN,OILERS,HELPERS,ROUNbHOUSE AND RAILWAY SHOP LABORERS,AFFILIATED WITH THE AMERI-CAN FEDERATION OF LABORCaseNo. R-33Decided December 5, 1941`Investigation and Certification of Representatives:stipulation for. certificationof representative's upon consent election.Mr. Leonard M. BrinandMr. C. Paul Barker,for the Board.Mr. R. L. Stigler,for the Company.Mr. Lee Andersbni,of Jonesboro, Ark., for the International.,Mr.William Haber,of Memphis, Tenn., for the United.Mr. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October, 29, 1941, Local 265, International Brotherhood ofFiremen, Oilers, Helpers, Round House and Railway Shop Laborers,affiliated with the American Federation of Labor, herein called ,theInternational,' filed with the Regional Director for the FifteenthRegion ,(New Orleans, Louisiana) iz petition alleging that a questionaffecting commerce had, arisen, concerning the representation of em-ployees of Pine Bluff Cotton Oil Mill, herein called the Company,2which is a part or division of Armour and Company of Delaware,and which is engaged' in. the production of cottonseed products atPine Bluff, Arkansas, and requesting an investigation and certifica-tion of representatives pursuant. to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein -called the Act.On No-vember 3, 1941, the National. Labor Relations Board, herein called'The International was referred to in the petition and certain other formal papers asInternational Brotherhood of Firemen,Oilers,Helpers,Roundhouse and Railway ShopLaborers,affiliated with the American Federation of Labor, and by certain other designa-tions differing slightly from that set forth herein. '2 The Company was designated in certain-of the formal papers by appellations differingslightly fromthat set forthherein.37 N. L.R. B., No. 50.316 PINE' BLUFF COTTON OIL MILL317the Board, acting pursuant to Section 9 (c), of the Act and ArticleIII.,Section 3, of National Labor Relations Board Rules and, Regu=lations-, Series 2; as amended; ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an -appropriatehearing upon due notice.On November, 3, 1941, the Company, the International, a fieldexaminerand an attorney for the Board, and Local 19, United Can-nery, Agricultural; Packing and Allied Workers of America, C. I. 0.,herein called the United, a labor organization claimingto representemployees involved in this proceeding, entered into a "STIPULATIONrOR CERTIFICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was con-ducted on November 11, 1941, under the direction and supervisionof the Regional Director, among all production and maintenanceemployees of the Company, excluding supervisory employees, officeemployees, watchmen and Government Seed Testers, also,salesmen andseed buyers, to determine whether said employees desired to be repre-sented by the International or by the United, for the purposes ofcollective bargaining, or by neither.On November 15, 1941, theRegional Director issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orto the Election Report have been filed by any of the: parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total'on eligibilitylist______________________________________68Total ballots cast--------------------------- _____-_-____,----66Total ballots challenged_____________________________________0Total`blank ballots -----------------------------------------0Total void ballots_____________________________________0Total valid votes counted________66Votes east for Local 265, International Brotherhood of Fire-men, Oilers, Helpers, Round House and Railway Shop Labor-ers, affiliated with the American Federation of Labor ------- 52Votes cast for Local 19, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with Congressof Industrial Organizations_______________________________0Votes cast for no union_____________________________________ 14Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pine Bluff Cotton Oil Mill, Pine Bluff,Arkansas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act. 318DECISIONS OF, NATIONAL, LABOR RELATIONS BOARD,.',2.All ' production 'and maintenance employees of the Company,Government Seed- Testers, also salesmen and seed. buyers, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National LaborRelations -Act.,,i3-.Local, 265,, International Brotherhood of Firemen, Oilers, Help-ers,Round -House and Railway Shop Laborers, affiliated -with theAmerican Federation of -Labor, has been designated and selected bya majority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of all employees in said unit, within the meaning of Section9(a) of the, National Labor Relations Act.CERTIFICATION OF REPRESENTATIVES .By -virtue of andand pursuant to the power vested in the NationalLabor ' RelationsBoard by Section 9 (c) ' of, the National LaborRelations Act;'IT IS HEREBY CERTIFIED that Local 265, Internatioiial''Brotherhood ofFiremen; Oil'ers,''Helpers, Round House and Railway Shop Laborers,affiliated 'with 'the American Federation of Labor, 'has been desig-,iate'd'and' selected by'a' majority'of all production and maintenanceemployee`s of"Pine Bluff Cotton' Oil Mill, Pine Bluff, Arkansas, e'xeluding supervisory employees, ;office employees, watchmen and Gov-ernment Seed Testers, also salesmen and seed 'buyers, a's 'the'ir' repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (c)' of the Act, Local 265, International Brotherhood ofFiremen, Oilers, Helpers, Round House and Railway Shop Laborers,affiliated with American Federation of Labor, is the exclusive repre-sentative of all such employees for the purposes of, collective bar-gaining in respect to rates of pay, wages, hours-of employment, andother conditions' of employment.-''-r